Case: 2:18-cv-00193-DLB-CJS Doc #: 1-1 Filed: 11/20/18 Page: 1 of 24 - Page ID#: 6

 

: Summons Division
- PO BOX 718
Alison Lundergan Grimes Commonwealth of Kentucky FRANKFORT, KY 40802-0718

Secretary of State Office of the Secretary of State

October 24, 2018

THE SERVICE COMPANIES, INC.,ETAL
C/O CORPORATION SERVICE COMPANY
1201 HAYS STREET

TALLAHASSEE, FL 32301

FROM: SUMMONS DIVISION
' SECRETARY OF STATE —

oe

RE: CASE NO: 18-Cl-00115

COURT: Circuit Court Clerk .
Gallatin County
PO Box 256
Warsaw, KY 41095.
Phone: (859) 567-5241 .

Legal action has been filed against you in the captioned case. As provided under
Kentucky law, the jegal documents are enclosed. ,

Questions regarding this action should be addressed to:

(1) Your attorney, or

(2} The attorney filing this suit whose name should appear on
the last page of the complaint, or

(3) The court or administrative agency in which the suit is filed
at the clerk's number printed above.

The Kentucky Secretary of State has NO POWER to make a legal disposition of this
case. Your responsive pleadings should be filed with the clerk of the court or agency
where the suit is filed and served directly on your opposing party.

No copy of future pleadings need be sent to this office unless you wish us to serve
the pleading under a particular statute or rule and pay for said service.

’

 

Kentucky Secretary of State's Office . Summons Division 10/24/2018

 

 
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 2 of 24 - Page ID#: 7

 

Case No. _f- CL-OOUf 5.

AOC-105 Doc. Code: Cl

Rev. 1-07
Page 1 of 4 Court [vy] Circult rl District ~

Commonwealth of Kentucky

 

 

 

 

 

 

 

 

 

 

 

Court of Justice www.courts.ky.gov County Gallatin _
CR 4.02: CR Official Form 1 CIVIL SUMMONS ‘
PLAINTIFF
Michael J, Thomas, et al
540 Brixham Park Drive ~ Pt
—— RECEIVED
Franklin Tennessee 37069 _ OCT 22 2018
VS. SECRETARY OF STATE
ae DEFENDANT
The Service Companies, Inc., et al
clo Corporation Service Company
1201 Hays Street
Tallahassee “ Florida 32301... 0... °°"

 

Service of Process Agent for Defendant:
Corporation Service Company

1201 Hays Street
Tallahassee, FL. 32301
Via Kentucky Secretary of State pursuant to KRS 454.210

THE COMMONWEALTH OF KENTUCKY
TG THE ABOVE-NAMED DEFENDANT(S):

 

You are hereby notified a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons, Unless a written defense is made by you or by an attorney on
your behalf within 20 days following the day this paper is delivered to you, Judgment by default may be taken against you
for the relief demanded in the attached Complaint.

The name(s) and address(es) of the party or parties demanding relief against you are shown on the document
delivered to you with this Summons.

Dats: F. oS 2 OLS

 

Proof of Service
This Summons was served by delivering a true copy and the Complaint (or other initiating document) to:

 

 

this day of 2
Served by:

 

Title

 

 

 

 
Case: 2:18-cv-00193-DLB-CJS Doc #:1-1 Filed: 11/20/18 Page: 3 of 24 - Page ID#: 8
we

CIVIL ACTION NO. _Ik-C7-O01/5" GALLATIN CIRCUIT COURT
DIVISION _/
. JURY DEMAND
MICHAEL THOMAS and
CHRISTOPHER THOMAS,
PLAINTIFFS,
vs. "COMPLAINT:
TRENTON MULKEY, _ |

 

Serve: Trenton Mulkey ~
501 Bast Spring Street, No. 105
New Albany, Indiana 47150
Via Kentucky Secretary of State

. f - 12
pursuant to RRS 454-210 ATTEST:/A TRUE COPY
. 7D ' Pam Mcintyre fe
THE SERVICE COMPANIES, INC., Gallatin Circuit Clerk

~ Serve: Corporation Service Company
ee 1201 Hays Street
Taliahassee, Florida 32301
Via Kentucky Secretary of State
pursuant to KRS 454,210 73:

and

ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY,
Serve: C.T, Corporation System
306 W. Main Street, Suite 512
Frankfort, Kentucky 40601
Via Franklin County Sheriff

 

sertsbak de deb desea deeb sat

DEFENDANTS.

Come now the Plaintiffs, by counsel, and for their cause of action against the above-

named Defendants would show the Court as follows:

 
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 4 of 24 - Page ID#: 9

PARTIES

L The Plaintiff, Michael Thomas, is a citizen and resident of Williamson County,
Tennessee.

2. The Plaintiff, Christopher Thomas, is a citizen and resident of Williamson
County, Tennessee.

3, The Defendant, Trenton Mulkey, is a citizen and resident of Floyd County,
Indiana, and he may be served at 501 East Spring Street, No. 105 , New Albany, Indiana 47150, |
via the Kentucky Secretary of State pursuant to KRS 454.210.

4, The Defendant, The Service Companies, Inc. (“TSC”), is a Florida corporation,
and it may be served through its agent for service, Corporation Service Company, at 1201 Hays
Street, Tallahassee, Florida 32301, via the Kentucky Secretary of State pursuant to KRS 454.210.

5. The Defendant, Allstate Property and Casualty Insurance Company (“Allstate” :
is an insurance company authorized to do business in the Commonwealth of Kentucky, and it
may be served through its agent for service, C.T. Corporation System, at 306 W. Main Street,
Suite 512, Frankfort, Kentucky 40601.

JURISDICTION AND VENUE

6. The Plaintiffs’ cause of action arises in tort under and by virtue of the laws of the
Commonwealth of Kentucky for the damages they sustained as the result of a motor vehicle
collision that occurred on or about March 24, 2018, on I-71 in Gallatin County, Kentucky.

7. This Court has jurisdiction over the parties and the Plaintiffs’ action, and venue is

proper in this Court.
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 5 of 24 - Page ID#: 10

FACTUAL ALLEGATIONS

8, The motor vehicle collision which is the subject of this action occurred on or
about March 24, 2018, on I-71 in Gallatin County, Kentucky.

9, At all times relevant to the Plaintiffs’ action, Plaintiff Michael Thomas was
operating his motor vehicle in a safe and prudent manner while traveling north bound on 1-71,
and said Plaintiff was otherwise exercising the requisite degree of care for his own safety.

10. At all times relevant to the Plaintifiy action, Plaintiff Christopher Thomas was a
passenger in the vehicle operated by Plaintiff Michael Thomas, and Plaintiff Christopher Thomas

" was exercising the requisite degree of care for his own safety.

il. At all times relevant to the Plaintiffs" action, Defendant Mulkey was operating his
motor vehicle while traveling north bound on I-71 some distance behind the Plaintiffs’ vehicle,

12. Atal! times relevant to the Plaintiffs’ action, Defendant Mulkey was an empl oyes
of Defendant TSC.

13. At all times relevant to the Plaintiffs’ action, Defendant Mulkey was operating
his vehicle while acting within the course and scope of his employment with Defendant TSC, for .
the benefit of Defendant TSC, and/or while on the business of Defendant TSC.

14. At all times relevant to the Plaintiffs’ action, Defendant TSC was acting by and
through its employees, including Defendant Mulkey, and Defendant TSC is responsible for the
acts of its employees pursuant to the doctrine of respondeat superior, agency and similar laws.

15. At the aforesaid time and place, Defendant Mulkey failed to maiitain control of
his vehicle, and he negligently and carelessly caused the vehicle he was operating to collide with
the Plaintiffs’ vehicle. As a result of that collision, the Plaintiff sustained and continue to suffer

from serious and permanent bodily injuries.

 
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 6 of 24 - Page ID#: 11

x

16. The Plaintiffs have complied with all relevant provisions of the Kentucky Motor
Vehicle Reparations act,

DEFENDANTS’ ACTS OF NEGLIGENCE AND STATUTORY VIOLATIONS

17, The Plaintiffs aver that Defendant Mulkey was guilty of the following acts of
common law negligence in that he failed to:

a. maintain the vehicle he was driving under proper and reasonable control;

b. maintain a proper lookout for other vehicles on the roadway;

c, operate the vehicle he was driving at an appropriate speed for existing conditions;

d. bring the vehicle he was driving under control and to stop when there was
sufficient time and distance to do so before striking the Plaintiffs’ vehicle;

&. drive in a reasonable and prudent manner with regard for the control of the
vehicle and traffic conditions on the roadway; and

f. see that which was there to be seen and take proper action with respect thereto.

18. The Plaintiffs aver that Defendant Mulkey was negligent in violating the
following statutes of the Commonwealth of Kentucky which were in full force and effect at the
time of the described collision, constituting negligence per se, in that he failed to:

a. operate his vehicle in a careful manner in violation of KRS §189.290,
b. safely follow the Plaintiffs’ vehicle in violation of KRS §189.340; and
¢. operate his vehicle at a speed that was reasonable in violation of KRS §189.390,

19. Defendant TSC is vicariously liable for the negligence of Defendant Mulkey.

20. In order that all. potential causes of action that might be applicable to this loss are
asserted, in the event it is determined that Defendant TSC was negligent in hiring, training and/or

supervising Defendant Mulkey, those actions are plead as additional! bases for relief.

 
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 7 of 24 - Page ID#: 12

CAUSATION

21. The Plaintiffs aver that Defendant Mulkey owed a duty to exercise ordinary and .
reasonable care and to drive in a safe, careful and lawful manner, but Defendant Mulkey
breached his duties and was negligent on the date of the collision in question. The negligence of
Defendant Mulkey as set forth above directly and proximately caused the described collision and
resulted in injuries to the Plaintiffs and the damages and losses herein sought by the Plaintiffs,

22. As a direct and proximate result of the negligence of Defendant Mulkey and the —
direct, vicarious and/or imputed negligence of Defendant TSC, the Plaintifis suffered serious,
disabling and permanent bodily injuries, causing the Plaintiffs to become liable for medical and
other expenses and to suffer bodily impairments. —

| DAMAGES
23. As a direct and proximate result of the Defendants’ negligence, the Plaintiffs
_ allege that they are entitled to damages in an amount that exceeds the jurisdictional limits of this
Court. The Plaintiffs’ injuries and damages include, but are not limited to, the following specific
items of damages:
a. Physical pain, past, present, and future;
b, Emotional suffering and grief, past, present, and future;
c. Healthcare expenses, past, present, and future;
d. Permanent injury, impairment and partial disability;
e, Property damage;
f. Loss of earnings and/or earning capacity;

g. Costs of this action; and

 
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 8 of 24 - Page ID#: 13

h. All other damages and relief allowed under the laws of the Commonwealth of
Kentucky to which they may be entitled.
DEFENDANT ALLSTATE

24, The Plaintiffs incorporate by reference the above and forgoing allegations,

25. . At all times relevant to the Plaintiffs’ action, the Plaintiffs were insured under a
policy of insurance issued by Defendant Allstate, policy number 968-743-697, which provided
uninsured/underinsured motorist coverage on three vehicles for separate premiums: and with
limits in the amount of $250,000.00 for each person, Pursuant to the terms of said insurance
policy, the Plaintiffs ate each entitled to the full amount of the uninsured/underinsured motorist
coverageprovided by said insurance policy. | we

WHEREFORE, the Plairitiffs, Michael Thomas and Christopher Thomas, demand as
follows:

l. Plaintiff Michael Thomas respectfully demands judgment against the Defendants,
and each of them, for compensatory damages in an amount determined by the trier of fact, but in
an amount in excess of the miniraum jurisdictional limits of this Court.

2. Plaintiff Christopher Thomas respectfully demands judgment against the
Defendants, and each of them, for compensatory damages in an amount determined by the trier
of fact, but in an amount in excess of the minimim jurisdictional limits of this Court.

3. Trial by jury.

4, Court costs and attorney’s fees as permitted by law.

5. Any and all other relief to which the Plaintiffs may appear entitled.

 
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 9 of 24 - Page ID#: 14

Respectfully submitted,

 

 

Bhisick poe #82794
475 Saundersville Road
Hendersonville, Tennessee 37075
Phone: (615) 932-8600

Fax: (615) 425-2501.
Patrick@rockylawfirm.com

ATTORNEYS FOR PLAINTIFFS

CERTIFICATION

The undersigned does hereby certify that the following entities have been notifed of the
pendency: ofthis action by provision of a true and accurate copy of this‘Complaint via certified
mail, return receipt requested, for any and all purposes relating to subrogation interests which
might be asserted herein, underinsured motorists benefits, or any other purpose which, under

‘law, might mandate notice of the pendency of this action. Pursuant to KRS 411.188, you are
respectfully notified that failure to assert subrogation rights in this case by intervention pursuant
to Kentucky Civil Rule 24 will result in loss of those rights with respect to any final award
received by the Plaintiffs as a result of this action. -

VIA CERTIFIED MAIL - RETURN RECEIPT REQUESTED —
AllState Property and Casualty Insurance Company

P.O. Box 660636

Dallas, Texas 75266
IN RE: Our Clients:
Your Insured:
Your Claim:
DOL

Michael J. Thomas
Christopher J. Thomas
Michael J, Thomas
0496645441
03/24/2018

VIA CERTIFIED MAIL — RETURN RECEIPT REQUESTED

Anthem Blue Cross Blue Shield
P.O. Box 659940
San Antonio, TX 78265-9939

IN RE: Our Clients:

Your Member:
Your File No.:

DOL:

Michael J. Thomas
Christopher J. Thomas
Michael J. Thomas
91861693

03/24/2018
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 10 of 24 - Page ID#: 15

a *

VIA CERTIFIED MAIL ~ RETURN RECEIPT REQUESTED
Cincinnati Insurance Company

P.O. Box 824

Sidney, Ohio 45365

IN RE: Our Clients; —- Michael J. Thomas
Christopher J. Thomas
Your Insured: BD Transportation
Your Claim: 3090100
DOL ~ 03/24/2018

VIA CERTIFIED MAIL — RETURN RECEIPT REQUESTED
Gallagher Bassett Services, Inc,

P.O, Box 2934

Clinton, lowa 52733-2934

TN RE: Our Clients: Michael J. Thomas
vet Christopher]. Thomas “"" ~
Your Insured: The Service Companies
_ Your Claim: 004351 -002794-AB-01 / -AB-02
DOI: 03/24/2018

VIA CERTIFIED MAIL - RETURN RECEIPT REQUESTED
Progressive County Mutual Insurace

9520 Ormsby Station Road

Suite 200

Louisville, Kentucky 40223

IN RE: | Our Clients: Michael J. Thomas ~
Christopher J. Thomas

Your Insured: Trenton A, Mulkey
Your Claim: XX-XXXXXXX
DOI: 03/24/2018

This [: of day of September, 2018.

 

CoutiselHfor Plaintiffs .
Case: 2:18-cv-00193-DLB-CJS Doc#: 1-1 Filed: 11/20/18 Page: 11 of 24 - Page ID#: 16

 

 

Loeze Td ‘SSSSVHVTIVL

. LSSULS SAVH 10d}

ANWdIWOD SDIAMAS NOiLVaOddOD O/9
Ty 13 “ONT ‘SSINVdWOS SSIANAS AHL

 

FLOA OL HaLSIDAY [A

STL0-Z090% Ayonquey “YOpyUed4
BIZ x08 “Od

SivLs dO AYVLAYOAS
SSWIYD NVDYSQNM NOSITV,

e790 902h OOOO o949n etoe Ao IVIL

ov

 

 
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 12 of 24 - Page ID#: 17

Filed 18-Cl-00115 11/42/2018 Pam Wiclntyre, Gallatin CHQM CRKGINAL DOCUMENT
11/20/2018 03:10:34 PM
84382-2

COMMONWEALTH OF KENTUCKY

GALLATIN CIRCUIT COURT
DIVISION 1
CASE NO. 18-Ci-00115
MICHAEL THOMAS, et al., PLAINTIFFS
“¥S-
TRENTON MULKEY, et al., DEFENDANTS

 

ANSWER OF DEFENDANT, ALLSTATE
PROPERTY AND CASUALTY INSURANCE COMPANY,
AND CROSSCLAIM AGAINST DEFENDANTS, TRENTON MULKEY AND THE
SERVICE COMPANIES, INC,

(Electronically filed)

 

Comes now Defendant, the Allstate Property and Casualty Insurance Company, and for its
Answer to Plaintiffs’ Complaint, states as follows:
FIRST DEFENSE
ANSWER TO PARTIES
1. Denies for want of knowledge the allegations of Paragraphs 1, 2,3, and 4.
2. Admits the allegations of Paragraph 5.
ANSWER TO JURISDICTION AND VENUE
3. Denies for want of knowledge the allegations of Paragraphs 6, 7, 9, 10, 11, 12, 13, 14, 15
and 16.
4, Admits the allegations of Paragraph 8.

ANSWER TO DEFENDANTS’ ACTS OF NEGLIGENCE
AND STATUTORY VIOLATIONS

5. Denies for want of knowledge the allegations of Paragraphs 17, 18, 19 and 20.

Filed 18-Cl-00115 = 14/12/2018 Pam NiclIntyre, Gallatin Circuit Clerk

AACR : 000001 of 600008

 
Case: 2:18-cv-00193-DLB-CJS Doc#: 1-1 Filed: 11/20/18 Page: 13 of 24 - Page ID#: 18

Filed 18-Cl-00175 = 11/12/2018 Pam McIntyre, Gallatin CR@Ut GiiSGINAL DOCUMENT
11/20/2018 03:10:34 PM
84382-2
ANSWER TO CAUSATION

 

6, Denies for want of knowledge the allegations of Paragraphs 21 and 22.
ANSWER TO DAMAGES
7. Denies for want of knowledge the allegations of Paragraph 23.
ANSWER TO DEFENDANT ALLSTATE

8. For answer to Paragraph 24, this answering Defendant incorporates herein, as though
fully restated, its answers as set forth above.

9, For answer to Paragraph 25, Allstate admits the existence of the subject matter auto
insurance policy, with the policy number and the per person limits, as stated in said
Paragraph, and denies, for want of knowledge, all other allegations of said Paragraph.

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE
10. Plaintiffs’ Complaint fails to state a claim upon which relief can be granted.
SECOND AFFIRMATIVE DEFENSE
11. This Defendant states that the injuries and damages complained of by the

Plaintiffs, if any, may have been caused and brought about either in whole or in part by a pre-
existing condition or by negligence, contributory negligence, or comparative fault, and/or failure
to follow medical advice, on the part of the Plaintiffs and this Defendant pleads and relies upon
same as a complete or partial bar to recovery by the Plaintiffs against this Defendant.

THIRD AFFIRMATIVE DEFENSE

12. Plaintiffs’ damages, if any, are subject to a statutory cap.

Filed 18-Ct-00115 = 11/12/2018 Pam Melntyre, Gallatin Circuit Clerk

AACR ; 000002 of 000008

 
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 14 of 24 - Page ID#: 19

Filed 18-Cl-00115 11/42/2018 Pam Mclntyre, Gallatin Cheikh GapsciINAL DOCUMENT
41/20/2018 03:10:34 PM
84382-2

FOURTH AFFIRMATIVE DEFENSE
13. Plaintiffs’ injuries/damages, if any, may have been caused by the acts or
omissions of one or more third parties for whom this answering Defendant is not responsible or
liable.
FIFTH AFFIRMATIVE DEFENSE
14. Plaintiffs’ claims may be barred due to a lack of foreseeability and/or lack of
proximate cause and/or by the doctrine of intervening, superseding causation.
SIXTH AFFIRMATIVE DEFENSE
15. Plaintiffs’ damages, if any, may be subject to a setoff.
SEVENTH AFFIRMATIVE DEFENSE
16, Plaintiffs may not be the real party in interest as to some or all of their claims for
damages.
FIGHTH AFFIRMATIVE DEFENSE
17. Plaintiffs may have failed to join all necessary and indispensable paities.
NINTH AFFIRMATIVE DEFENSE
18. Plaintiffs may have failed to mitigate damages, if any.
TENTH AFFIRMATIVE DEFENSE
19, Plaintiffs’ action may be time barred.
ELEVENTH AFFIRMATIVE DEFENSE
20, Plaintiffs may have failed to properly commence and/or effectively/validly serve

the answering Defendant.

Filed 18-C!1-00115 = 11/42/2018 Pam Nicintyre, Gallatin Circult Clerk

AACR : 000003 of 000008

 
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 15 of 24 - Page ID#: 20

Filed 18-Cl-00115 = 11/12/2018 Pam McIntyre, Gallatin GRO GSINAL DOCUMENT
11/20/2018 03:10:34 PM
84382-2

TWELFTH AFFIRMATIVE DEFENSE

al, That the liability of this Defendant, if any, should be, to the extent of the first
$10,000.00 payable in economic damages as provided by the provisions of the No Fault Act, KRS
304,39, et. seg., abolished and excluded under the laws of the Commonwealth of Kentucky.

THIRTEENTH AFFIRMATIVE DEFENSE

22, That all or a portion of the medical expenses of the Plaintiffs were not necessary
and/or reasonably needed, were for pre-existing or subsequent problems, and/or were not directly
connected with or a result of the accident complained of in Plaintiffs’ Complaint.

FOURTEENTH AFFIRMATIVE DEFENSE

23. This Defendant pleads and relies upon the provisions of the Kentucky Revised
Statute, K.R.S, 304.39, et seg., commonly known as the Kentucky No-Fault law, and further relies
upon the provisions of KRS 304.20-020 and KRS 304.39-320 as a complete or partial bar to
recovery by the Plaintiffs against this Defendant.

FIFTEENTH AFFIRMATIVE DEFENSE
24. Plaintiffs cither have not or may not have complied with the terms of the alleged insurance
contract with Allstate. Specifically, Plaintiffs have not exhausted the insurance contract limits of
the alleged tortfeasors, and, therefore, the claims for underinsured motorist coverage are or may be
premature and not ripe.
SIXTEENTH AFFIRMATIVE DEFENSE
25. Plaintiffs’ claims either are or may be barred by the specific terms and conditions of

Allistate’s contract of insurance,

Filed 18-Cl-00115 11/12/2018 Pam McIntyre, Gallatin Circuit Clerk

AACR : 000004 of 000008
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 16 of 24 - Page ID#: 21

Filed 18-Cl-00115 11/12/2018 Pam Mcintyre, Gallatin CHEB CiiGINAL DOCUMENT
11/20/2018 03:10:34 PM
84382-2

SEVENTEENTH AFFIRMATIVE DEFENSE
26. Plaintiffs’ claims either are or may be barred by the specific terms and conditions of the
Allstate policy which either does or may include provisions regarding lack of applicable coverage
for the claimed losses, failure to provide timely notice of the claim, and any and all other relevant
exclusions.
KIGHTEENTH AFFIRMATIVE DEFENSE
27. Allstate reserves the right to amend its Answer to Plaintiffs’ Complaint by adopting in
whole or in part any defense asserted by any other party to all claims asserted by Plaintiffs.
NINETEENTH AFFIRMATIVE DEFENSE
28. If Allstate is, in fact, a UM/UIM carrier, potentially liable to Plaintiffs, which is denied,
Allstate is secondary to one or more other tortfeasors and/or UM/UIM carriers who are primarily
responsible for any payment to Plaintiffs, or the alleged Allstate contract may be prorata in respect
to one or more other UM/UIM policies,
TWENTIETH AFFIRMATIVE DEFENSE
29. In accordance with the Kentucky Rules of Civil Procedure, Allstate reserves the right to
amend its pleadings to conform with discovery or evidence at trial, or for purposes of asserting
counterclaims, third-party claims, additional crossclaims, and/or declaratory judgment actions,
TWENTY-FIRST AFFIRMATIVE DEFENSE
30. Plaintiffs’ alleged recovery for the contract claims against Allstate is limited to the amount

of coverage stated in the insurance contract.

AACR : 000005 of 000008

Filed 18-Cl-00115 9 14/12/2078 Pam Mcintyre, Gallatin Circuit Clerk

 
Case: 2:18-cv-00193-DLB-CJS Doc#: 1-1 Filed: 11/20/18 Page: 17 of 24 - Page ID#: 22

Filed 18-Cl-00115 = 14/12/2018 Pam Mcintyre, Gallatin ONG GAGINAL DOCUMENT
41/20/2018 03:10:34 PM
84382-2

TWENTY-SECOND AFFIRMATIVE DEFENSE

31. Plaintiffs may have breached the terms and conditions of the insurance contract through
direct and indirect actions and otherwise may not be entitled to recovery under the insurance
contract pursuant to its terms, conditions, and exclusions.

TWENTY-THIRD AFFIRMATIVE DEFENSE

32, The claims of Plaintiffs are or may be barred by a failure of consideration and by a want of
consideration.

TWENTY-FOURTH AFFIRMATIVE DEFENSE

33. Plaintiffs’ alleged injuries and damages, if any, are or may be the direct and proximate
result of Plaintiffs’ failure to use, or failure to properly use, or the non-use of a seatbelt or
operator/passenger restraint system.

TWENTY-FIFTH AFFIRMATIVE DEFENSE
34, Defendant, the Allstate Property and Casualty Insurance Company, reserves the
right to raise such further defenses as shall become manifest during the completion of discovery.
CROSSCLAIM OF DEFENDANT, ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY, AGAINST DEFENDANTS, TRENTON MULKEY AND
THE SERVICE COMPANIES, INC.

Comes now Crossclaim Defendant, the Allstate Property and Casualty Insurance Company, and
for its Crossclaim against Defendants, Trenton Mulkey and The Service Companies, Inc., states as
follows:

1. That if this crossclaiming Defendant is found liable to Plaintiffs, under the pending
Complaint, then it is entitled to a judgment of contribution and/or a judgment of indemnification

against Defendants Trenton Mulkey and The Service Companies, Inc., pursuant to KRS 304.20-202

Filed 18-C1-00115 = 11/12/2018 Pam Melntyre, Gallatin Circuit Clerk

AACR : 000006 of 000008

 
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 18 of 24 - Page ID#: 23

Filed

Filed

Pam Mcintyre, Gallatin OHGUit GiGiINAL DOCUMENT
11/20/2018 03:10:34 PM
84382-2

18-Cl-00115 = 14/12/2018

and as a matter of common law contribution and/or indemnification, plus the costs of defending this

action, including reasonable attorney’s fees.

WHEREFORE, having fully answered, Defendant, the Allstate Property and Casualty

Insurance Company, prays as follows:

A.

B.

C.

That Plaintiffs’ Complaint be dismissed, with prejudice;
In the alternative, for a judgment upon its Crossclaim set forth herein;

For its costs, expenses and attorney fees expended;

. For a trial by jury;

For apportionment of fault among all potentially responsible parties; and

For any and ail other relief to which it may be entitled.

Respectfully submitted,

/s/ Anthony J. laciofano
Anthony J. Iaciofano #87620
BENJAMIN, HEATHER, IACIOFANO &
BITTER, LLC
300 Pike Street, Ste. 500
Cincinnati, OH 45202
(513) 721-5672
Attorney for Defendant, the Allstate Property
and Casualty Insurance Company

18-C1-00115 11/12/2018 Pam NiclIntyre, Gallatin Circuit Clerk

AACR : 000007 of 000008

 
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 19 of 24 - Page ID#: 24
Pam Mcintyre, Gallatin CNQUK GRWGINAL DOCUMENT

Filed

Filed

48-Cl-00415

11/12/2018

CERTIFICATE OF SERVICE

11/20/2018 03:10:34 PM
84362-2

I hereby certify that a copy of the foregoing Answer and Crossclaim has been served upon
the following parties via Email and/or Ordinary Mail on this 12th day of November, 2018.

Patrick Kilgore, Esq.

Rocky McElhaney Law Firm, P.C.

475 Saundersville Road
Hendersonville, TN 37075
patrick@rockylawfitm.com
Attorney for Plaintiffs

Trenton Mulkey
501 East Spring Street, No. 105
New Albany, IN 47150

The Service Companies, Inc.

c/o Corporation Service Company
1201 Hays Street

Tallahassee, FL 32301

18-Cl-00175

11/12/2018

ésf Anthony J. laciofano
Anthony J. laciofano #87620

Pam McIntyre, Gailatin Circuit Clerk

AACR ; 000008 of 000008

 
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 20 of 24 - Page ID#: 25

Filed

Filed

 

 

18-Cl-00115 14/16/2018 Pam Mcintyre, Gallatin CHOI GRIGINAL DOCUMENT
11/20/2018 03:10:47 PM
84382-2
COMMONWEALTH OF KENTUCKY
GALLATIN CIRCUIT COURT
DIVISION ONE (1)
CASE NO. 18-CI-00115
[Electronically Filed]
MICHAEL THOMAS
and
CHRISTOPHER THOMAS PLAINTIFFS
Vv. DEFENDANT, THE SERVICE COMPANIES, INC.’S,
ANSWER TO PLAINTIFFS’ COMPLAINT
TRENTON MULKEY
and
THE SERVICE COMPANIES, INC.
and
ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY DEFENDANTS

eH SR sRGR eae SK Hee ok

Defendant, The Service Companies, Inc. (“TSC”), for its Answer to ‘Plaintiffs’
Complaint, states: |

1, Each and every allegation not admitted herein it hereby denied.

2. Defendant TSC is without information or knowledge sufficient to form a belief as
to the truth of the allegations contained in paragraphs 1, 2 and 3 of Plaintiffs’ Complaint, and

therefore, denies same.

3. Defendant TSC admits the allegations contained in paragraph 4 of Plaintiffs’
Complaint.

4, Defendant TSC is without information or knowledge sufficient to form a belief as
to the truth of the allegations contained in paragraph 5 of Plaintiffs’ Complaint, and therefore,
denies same.

L-
9430987v.1

18-Cl-00115 = 11/16/2018 Pam Melntyre, Gallatin Circuit Clerk

ANS : 000001 of 000005

 
Case: 2:18-cv-00193-DLB-CJS Doc#: 1-1 Filed: 11/20/18 Page: 21 of 24 - Page ID#: 26

Filed 18-Cl-00115 11/46/2018 Pam McIntyre, Gallatin ONG GiaiGINAL DOCUMENT
11/20/2018 03:10:47 PM
84382-2
5. The allegations contained in paragraphs 6 and 7 of Plaintiffs’ Complaint state

pure legal conclusions, to which no response is necessary. To the extent that a response is

required, Defendant TSC denies same.

6. Defendant TSC admits the allegations contained in paragraph 8 of Plaintiffs’
Complaint.

7. Defendant TSC denies the allegations contained in paragraph 9 of Plaintiffs’
Complaint.

8. Defendant TSC is without information or knowledge sufficient to form a belief as

to the truth of the allegations contained in paragraphs 10 and 11 of Plaintiffs’ Complaint, and
therefore, denies same.

9, Defendant TSC denies the allegations contained in paragraphs 12, 13, 14, 15, 16,
17, 18, 19, 20, 21, 22 and 23 of Plaintiffs’ Complaint.

| 10. With regard to the allegations contained in paragraph 24 of Plaintifts’ Complaint,
io response is necessary of Defendant TSC. To the extent that a response is required, Defendant
TSC denies same.

11. Defendant TSC is without information or knowledge sufficient to form a belief as
to the truth of the allegations contained in paragraph 25 of Plaintiffs’ Complaint, and therefore,
denies same.

12. The remainder of Plaintiffs’ Complaint constitutes a prayer for relief to which no
response is required. However, to the extent a response is required, Defendant TSC denies that

Plaintiffs are entitled to the relief requested.

9430987v.1
Filed 18-Cl-00115 11/16/2018 Pam Nicintyre, Gallatin Circuit Clerk

ANS : 000002 of 000005
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 22 of 24 - Page ID#: 27

Filed 18-Cl-00175 = 14/16/2018 Pam Mcintyre, Gallatin CHO GalGINAL DOCUMENT
11/20/2018 03:10:47 PM
84382-2
FIRST DEFENSE

All or part of Plaintiffs’ Complaint fails to state a claim upon which relief can be granted
as to Defendant TSC and should be dismissed.
SECOND DEFENSE
All or part of Plaintiffs’ claims may be barred by the provisions of the Kentucky Motor
Vehicle Reparations Act (CRS 304.39, et seq.).
THIRD DEFENSE
All or part of Plaintiffs’ damages may have been caused or contributed to by the actions
or inactions of third parties who are not parties to this action, and therefore, Plaintiffs’ right of
recovery should be precluded or otherwise diminished by the fauit of these third parties.
FOURTH DEFENSE
All or part of Plaintiffs’ damages may have been caused or contributed to by Plaintiffs,
and therefore, Plaintiffs’ right of recovery should be precluded and/or Plaintiffs’ recovery should
be diminished by the extent of their wrongdoing.
FIFTH DEFENSE
Defendant TSC pleads that any money Plaintiffs recover from any other source for
alleged injuries and/or damages, if any, should be an offset to any judgment rendered against
Defendant TSC, if any.
SIXTH DEFENSE
If, at the time of the accident, Plaintiffs were not using a safety restraint device, available
seatbelts, passive restraint systems, appropriate head rests and/or other comparable available
safety equipment, then they failed to exercise ordinary care for their own safety and Plaintiffs’

claims should be dismissed or recovery diminished by reason of their own negligence.

3

9430987¥.1
Filed 18-Ci-00115 =171/416/2018 Pam Nelniyre, Gallatin Circuit Clerk

ANS : 600003 of 000005
Case: 2:18-cv-00193-DLB-CJS Doc#: 1-1 Filed: 11/20/18 Page: 23 of 24 - Page ID#: 28

Filed 48-Cl-00115 11/16/2018 Pam NicIntyre, Gallatin CHOU GBIGINAL DOCUMENT
11/20/2018 03:10:47 PM
84382-2
SEVENTH DEFENSE

Plaintiffs have an obligation te mitigate their damages. To the extent Plaintiffs have not
done so, Defendant TSC is entitled to a credit or setoff against any amount awarded to Plaintiffs
in the amount of the damages that could have been reasonably avoided by Plaintiffs.

EIGHTH DEFENSE

Defendant TSC pleads the sudden emergency doctrine.

NINTH DEFENSE

Defendant TSC hereby reserves the right to raise additional affirmative defenses and to
assert counterclaims and third party claims in the future.

WHEREFORE, for the foregoing reasons, Defendant The Service Companies, Inc.,

respectfully requests the following relief:

1. Dismissal of Plaintiffs’ Complaint, with prejudice;

2. Its costs herein expended, including a reasonable attorney’s fee;

3. Trial by jury; and

4, Any and all other relief to which Defendant The Service Companies, Inc. may
reasonably appear to be entitled.

’ Respectfully submitted,

/s/ Lynsie Gaddis Rust

Lynsie Gaddis Rust

Wilson, Elser, Moskowitz, Edelman & Dicker LLP
100 Mallard Creek Road, Suite 250

Louisville, KY 40207

Telephone: 502.238.8500

Facsimile: 502.238.7995
lynsie.rust@wilsonelser.com

Counsel for Defendant The Service Companies, Inc.

9430987v.1
Filed 18-Cl-00115 = 11/46/2018 Pam Melntyre, Gallatin Circuit Clerk

ANS : 000004 of 900005

 
Case: 2:18-cv-00193-DLB-CJS Doc#:1-1 Filed: 11/20/18 Page: 24 of 24 - Page ID#: 29

Filed 48-Cl-00415 = 1116/2018 Pam Melntyre, Gallatin GHOh G2iksSINAL DOCUMENT
11/20/2018 03:10:47 PM
84382-2
CERTIFICATE OF SERVICE

 

I hereby certify that the foregoing was electronically filed with the Jefferson Circuit
Court Clerk on November 16, 2018 and a true and accurate copy of same was sent via regular
U.S. mail to:

Patrick Kilgore

Rocky McElhaney Law Firm, P.C,
475 Saundersville Road
Hendersonville, TN 37075
Counsel for Plaintiffs

Anthony J. Jaciofano

Benjamin, Heather, Jaciofano & Bitter, LLC
300 Pike Street, Suite 500

Cincinnati, Ohio 45202

Counsel for Defendant, Allstate Property and
Casualty Insurance Company

Trenton Mulkey
501 East Spring Street, No, 105
New Albany, IN 47150

/s/ Lynsie Gaddis Rust
Counsel for Defendant The Service
Companies, Inc.

9430987v.1
Filed 18-Cl-00175 11/16/2018 Pam Melntyre, Gallatin Circuit Clerk

ANS : 000005 of 000005

 
